Citation Nr: 1112836	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05- 06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating greater than 70 percent from May 16, 1996 to August 28, 2002 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 1998 rating decision prepared by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, that granted an evaluation of 30 percent for the Veteran's service-connected PTSD, effective from May 15, 1997, and which determined that the effective date for restoration of the Veteran's compensation benefits was May 15, 1997.  The Board notes that the RO in Chicago, Illinois, issued notification of the February 1998 rating decision to the Veteran in March 1998.  

In that regard, the Board notes that the Veteran's compensation for service-connected PTSD has a complex procedural history.  A November 1990 Board decision granted entitlement to an increased rating of 70 percent for the Veteran's service-connected PTSD.  In a subsequent January 1993 rating decision, however, the RO reduced the Veteran's PTSD compensation benefits to noncompensable, based on the Veteran's failure to appear for a scheduled VA psychiatric examination.  On May 15, 1997, the Veteran brought a petition to "reopen" his PTSD claim.  As noted above, a February 1998 rating decision assigned a 30 percent rating, effective from May 15, 1997, and a restoration of compensation benefits for PTSD effective from that same date.  In a June 1998 RO rating decision, the Veteran's PTSD disability rating was increased to 50 percent disabling from May 15, 1997.  In a subsequent April 2003 RO rating decision, the Veteran was awarded a 70 percent disability rating for PTSD effective from August 28, 2002.  

A July 2003 Board decision determined that the Veteran was entitled to reinstatement of compensation benefits for PTSD, effective from March 1, 1993, and remanded the issue of entitlement to an increased rating for PTSD from May 15, 1997, for additional development.  A February 2004 rating decision effectuated the Board's order and assigned a 70 percent rating, effective from April 1, 1993.  A subsequent January 2005 rating decision/statement of the case (SOC) increased the Veteran's PTSD disability rating to 100 percent, effective from August 28, 2002.  With respect to the 100 percent rating for PTSD, effective August 28, 2002, this decision was a complete grant of benefits with respect to this timeframe.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of an increased rating for PTSD from August 28, 2002 is not currently on appeal before the Board.  With respect to the 70 percent rating for PTSD, effective prior to August 28, 2002, regardless of the RO's actions in the February 2004 rating decision, the issue remains before the Board because the increased rating is not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the Board notes that in the past the issue on appeal has been characterized as entitlement to an effective date earlier than August 28, 2002 for the 100 percent evaluation for PTSD.  As outlined above, however, the claim stems from a petition for a reinstatement of PTSD compensation benefits prior to May 15, 1997 and an increased rating for PTSD benefits from May 15, 1997.  Read in context, therefore, the claim characterized as an earlier effective date claim appears to be correctly delineated as a claim for an increased rating for PTSD prior to August 28, 2002.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, it appears that the Veteran's claim for an earlier effective date in this case is, in fact, part and parcel of the claim for a higher rating, which requires the Board to consider the assigning of a higher disability rating up to one year prior to the date of receipt of his claim, that is May 16, 1996.  

The Board has considered whether an effective date for an increased rating for PTSD prior to May 16, 1996 is for consideration.  In that regard, as discussed above, a January 1993 rating decision decreased the Veteran's rating for PTSD from 70 percent to noncompensable.  However, a July 2003 Board decision reinstated the benefits decreased in the January 1993 rating decision.  A February 2004 rating decision effectuated the Board's decision and assigned a 70 percent rating for the entire appellate time period.  Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2010).  The Veteran did not file an NOD or otherwise express disagreement with the February 2004 rating decision within the appellate time period.  As such, the February 2004 rating decision is final.  The Veteran and his representative have not alleged CUE with respect to the February 2004 rating decision.  See Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.").  As such, an increased rating for PTSD may be assigned only back to one year prior to May 15, 1997, the date of receipt of the Veteran's claim for increased PTSD benefits.  Consequently, the issue has been recharacterized as reflected on the title page.
 

FINDING OF FACT

From May 16, 1996 to August 28, 2002, the Veteran's PTSD was shown to be manifested by a disability picture that more closely approximated that of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met from May 16, 1996 to August 28, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed below, the Board has determined that the criteria for the benefit sought on appeal have been met.  Accordingly, no further notification or assistance pursuant to the VCAA is necessary.
 
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).    

As noted above, the Veteran's PTSD is currently rated at 70 percent from May 16, 1996 to August 28, 2002.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2010). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support a rating for the Veteran's PTSD of 100 percent prior to August 28, 2002.  See 38 C.F.R. § 4.7.

Prior to filing his May 1997 claim for reconsideration of his PTSD claim, a March 1994 treatment record indicates improvement in his PTSD, but complaints of anxiety, flashbacks, nightmares, and a sleep disturbance.  In July 1997, the Veteran was noted to be in psychological withdrawal and that he was not sleeping at night, but the Veteran denied suicidal ideation.  In April 1997, the Veteran had exacerbated PTSD due to complaints of severe combat nightmares that he noted experiencing from April to October each year.

After filing his claim, in June 1997, the Veteran reported nightmares, irritability, panic attacks, and severe sleep disturbance.  In July 1997, the Veteran stated that he had lost 28 pounds in the previous 3 weeks and that he experienced nightmares during the summer months because the weather reminded him of Vietnam.  In October 1997, the Veteran noted continuing nightmares, but that he had gained back 5 pounds.  In December 1997, the Veteran noted continuing nightmares and anxiety.

In May 1998, the Veteran complained of anxiety and social isolation that prevented him from keeping a job, as well as irritability and insomnia when not medicated.  The Veteran denied delusions, hallucinations, or symptoms of social phobias.  The Veteran had impaired concentration and reported obsessive thoughts about Vietnam.  He was properly oriented as to date, place, and person, and had clear sensorium, low/average intellectual functioning, and mildly depressed mood.  The Veteran denied suicidal or homicidal ideation.  Insight was not impaired, but his behavior was mostly isolative and avoidant.  In September 1998, the Veteran reported that he was unable to be around others, which prevented him from holding a job.  The Veteran also noted nightmares, depression, anxiety, panic attacks, irritability, and trouble sleeping.  On examination, attention and concentration were moderately impaired, insight was not impaired, judgment was rather poor, and his behavior demonstrated avoidance.  In November 1998, the Veteran reported worsening anxiety and irritability that required him to avoid others.  The Veteran denied any sleep problems.

In February 1999, the Veteran reported flashbacks, nightmares, difficulty sleeping, difficulty associating with others, anxiety, constant picking at his skin, and depression.  On examination, the Veteran's self-care was satisfactory, he was anxious, and had moderately impaired attention and concentration, obsessive thoughts, social phobia, clear sensorium, average intellectual function, and clear and spontaneous speech with repetition.  In May 1999, the Veteran noted feeling worse in the summer because it reminded him of Vietnam.  The Veteran's attention and concentration appeared mildly impaired, sensorium was clear, and insight fair, but he had many obsessive and repetitious thoughts about traumatic events.  In August 1999, the Veteran reported sleep problems, anxiety, flashbacks, panic attacks.  The Veteran appeared to have severe social phobia and many obsessive-compulsive type thoughts, but clear sensorium, average intellectual functioning, and unimpaired insight and judgment.  In November 1999, the Veteran reported similar symptoms.  There was no evidence of hallucinations or delusions, but the treatment provider noted moderately severe social phobia.

An undated letter from a Vet Center Readjustment Counselor indicated that the Veteran could benefit from a 6 to 12 month inpatient treatment program for veterans suffering from PTSD and substance abuse problems.

In May 2000, the Veteran reported severe anxiety, nightmares, and some social isolation.  The Veteran also had clear and spontaneous speech that was frequently pushed and repetitious.  He also was anxious and fidgety, but had clear sensorium, average intellectual functioning, and was without hallucinations or delusions.  In July 2000, the Veteran reported a worsening condition since his last treatment visit, including nightmares, difficulty sleeping, difficulty being around people, and panic attacks.  The Veteran's observed psychiatric symptoms were similar to previous treatment.  In August 2000, the Veteran reported decreased panic attacks, but also reported rashes due to stress.  The examiner noted reduction in pushed speech and that the Veteran was not as repetitious as he used to be.

In July 2002, the Veteran underwent a VA psychiatric evaluation based on his reported social phobias, panic attacks, and depression.  He reported nightmares, flashbacks, exaggerated startle response, irritability with poor interpersonal relationships, avoidance activities, sleep problems, and concentration problems.  The Veteran stated that with medication he was able to tolerate life stresses, but that he was unable to go out and socialize with others.  The Veteran denied any current social life since his release from prison earlier that month.  On examination, he was oriented to time, place, and person, with spontaneous, relevant, and coherent speech.  The Veteran's mood was depressed and anxious, but with appropriate affect, impaired recent but intact remote memory, adequate cognitive functioning, good judgment and insight, and was not considered a danger to himself or others.  The diagnostic impression was PTSD with panic and social phobia with good response to medication.

In July 2002, the Veteran also underwent a private psychiatric evaluation.  The Veteran reported suffering from PTSD, agoraphobia, and social phobia since service in Vietnam.  The Veteran reported panic attacks and social phobia that prevented him from being around others.  He also noted difficulty sleeping, flashbacks, nightmares, obsessive thoughts about Vietnam, and an inability to hold a job for more than a day or two since service due to irritability around others.  He reported poor hygiene, needing reminders to bathe, and that he did not do laundry, house chores, go shopping for food, or pay bills.  The Veteran reported concentration problems and that his ability to work and play had deteriorated since Vietnam.  On examination, the Veteran had a flat affect, was oriented to person, place, and time, had relevant and coherent speech, and had no evidence of delusions, hallucinations, psychosis, or thought disorder.  His immediate and remote memory was fair.  The examiner diagnosed PTSD, panic disorder with agoraphobia, and history of social phobia and assigned a GAF score of 40.

Careful review of the record has led the Board to conclude that an evaluation of 100 percent is warranted prior to August 28, 2002, reflecting total occupational and social impairment.  In this regard, the Board notes the Veteran's reports of sleep disturbance, flashbacks, nightmares, intrusive thoughts, startle response, avoidance, irritability, anger, concentration problems, difficulty maintaining proper hygiene, inability to hold a job, and social isolation.  There is significant evidence that the Veteran's PTSD severely impacted his social and occupational functioning for the entire period on appeal prior to August 28, 2002.  In that regard, the Board notes that treatment records from multiple VA medical professionals prior to the appellate time period noted that the Veteran's PTSD rendered him unemployable.  In addition, after August 28, 2002 the Veteran's PTSD has been rated at 100 percent due to his social phobia and inability to hold a job.  

The Board acknowledges that during the entire appellate time period the Veteran was incarcerated, making an accurate evaluation of social and occupational impairment somewhat problematic.  However, as outlined above, there are multiple treatment records during the appellate time period discussing the Veteran's difficulty being around others.  While, to some extent, that may have been understandable given the Veteran's environment, the Board concludes that his reported symptomatology did not differ significantly from his symptomatology after release, which was the basis for the RO's granting a 100 percent rating from August 28, 2002.  Indeed, multiple treatment records during the appellate time period diagnosed moderate to severe social phobias.  As to occupational impairment, the record indicates that the Veteran did not have a job for many years prior to his imprisonment and was not able to hold any job within the prison system during the appellate time period.  Finally, the Board observes that the Veteran has been assessed with a notably low GAF score of 40 during the appellate time period.  This GAF score reflects significant impairment in several areas and is indicative of serious impairment.

In summary, the evidence, in the aggregate, shows that the Veteran's PTSD during the appellate time period from May 16, 1996 to August 28, 2002 was manifested by a disability picture that more closely approximates that of total occupational and social impairment.  In reaching this conclusion, the Board took particular note of the fact that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC, and the most important consideration is whether the disability results in "total occupational and social impairment."  Having found that it does, the Board further concludes that a 100 percent schedular evaluation is warranted from May 16, 1996 to August 28, 2002.


ORDER

Entitlement to a rating of 100 percent from May 16, 1996 to August 28, 2002 for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


